Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,  3-5, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al. (US 2006/0011807 and Lee hereinafter)
Regarding claim 1, Lee discloses an integrated circuit [see figs. 3-4] susceptible to accumulated charge and fabricated on a silicon-on-insulator (SOI) substrate [par. 26], including at least one field effect transistor (FET) [117] having a VGs characteristic and configured such that, in a standby mode, current flow through the FET is interrupted [by switch 115] while maintaining essentially the same VGs characteristic as during an active mode, thereby eliminating or reducing changes in accumulated charge.
Regarding claim 3, Lee discloses an integrated circuit [see figs. 3-4] further including at least one substrate contact near at least one FET.
Regarding claim 4, Lee discloses an integrated circuit [see figs. 3-4] further including at least a partial ring of substrate contacts around at least one FET.
Regarding claim 5, Lee discloses a circuit fabricated on a silicon-on-insulator (SOI) substrate [par. 26] as part of an integrated circuit susceptible to accumulated charge, the circuit including, the circuit including: (a) at least one field effect transistor (FET) [117] having a drain, a source, a gate, a VGS characteristic, and a signal path through the FET between the drain and the source [by switch 115]; and (b) a switch [115] coupled to the signal path of the FET, configured to selectively couple the signal path to a load or interrupt current flow through the signal path of the FET; wherein, in an active mode, the switch couples the signal path of the FET to the load; and wherein, in a standby mode [inactive], the switch interrupts current flow through the signal path of the FET, thereby maintaining essentially the same VGs characteristic as during the active mode, and thereby eliminating or reducing changes in accumulated charge.
Regarding claim 7, Lee discloses [see figs. 3-4] further including at least one substrate contact near at least one FET.
Regarding claim 8, Lee discloses [see figs. 3-4]  further including at least a partial ring of substrate contacts around at least one FET.
Regarding claim 9, Lee discloses a circuit [figs. 3-6] fabricated on a silicon-on-insulator (SOI) substrate [par. 26] as part of an integrated circuit susceptible to accumulated charge, the circuit including: (a) at least one field effect transistor (FET) [117] having a drain, a source, a gate, a VDS characteristic, a VGS characteristic, and a signal path through the FET between the drain and the source [signal/current through ]; and (b) a switch [115] coupled to the signal path of the FET, configured to selectively couple the signal path to a first current source [Ibias, fig. 5/6] or to a second current source [Ibias, fig. 5/6], the second current source providing a lower current than the first current source; wherein, in an active mode, the switch couples the signal path of the FET to the first current source; and wherein, in a standby mode, the switch couples the signal path of the FET to the second current source, such that both the VGS characteristic and the VDS characteristic of the FET are close to respective active mode operational voltages for the VGS characteristic and the VDS characteristic, thereby reducing changes in accumulated charge [par. 26-32].
Regarding claim 11, Lee discloses [see figs. 3-4] further including at least one substrate contact near at least one FET.
Regarding claim 12, Lee discloses [see figs. 3-4] further including at least a partial ring of substrate contacts around at least one FET.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of CAI et al. (US 2018/0053784 and CAI hereinafter).
Regarding claims 2, 6 and 10, Lee teaches all the features with respect to claims 1, 5 and 9 as outlined above. Lee does not teach wherein the SOI substrate includes a trap rich layer susceptible to accumulated charge in or near such trap rich layer.
However, CAI teaches an integrated circuit [200] formed from a silicon-on-insulator (SOD) substrate (214) having a layer of at least one trap rich region (212) formed on the substrate (214) [fig. 2]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lee by incorporating a trap rich layer as taught in CAT in order susceptible to accumulated charge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842